Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 22, 2021

                                      No. 04-20-00585-CV

   IN THE INTEREST OF A.A.G.; J.A.G, III; J.A.G.; S.A.G.; AND J.G.; CHILDREN

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-03-37147-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Thus, the 180-day deadline in which this court must dispose of this appeal is
May 19, 2021. Appellant’s brief was originally due on January 25, 2021. On January 21, 2021,
appellant filed a motion for extension of time to file appellant’s brief, requesting a thirty-day
extension of time. Because of the 180-day deadline in this appeal, appellant’s motion is
GRANTED IN PART. Appellant’s brief is due no later than February 16, 2021. Given the
time constraints governing the disposition of this appeal, further requests for extensions of time
will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court